| iLEMMON, Justice,
dissenting from the denial of the motion to seal.
When the Judiciary Commission recommends a public reprimand as the penalty for alleged judicial misconduct, and the Supreme Court ultimately rejects the recommendation, the respondent judge has effectively been reprimanded in the eyes of the public because the confidentiality of the proceeding is lifted by the filing of the recommendation in the Supreme Court. Inasmuch as a public reprimand is the least serious penalty for judicial misconduct and there generally is little urgency in imposing this form of penalty, maintaining confidentiality until prompt completion of Supreme Court review will not impair the goals of the judicial disciplinary system, but will prevent public notice of such recommendations that may be ultimately rejected by the Supreme Court.
Accordingly, pending the study of the Model Rules of Judicial Disciplinary Procedure recommended by the American Bar Association, I would adopt an interim procedure to file the proceedings under seal when the Judiciary Commission recommends a public reprimand as the penalty for alleged judicial misconduct, and to keep the proceedings confidential until this court rules on the recommended penalty; but when the Judiciary Commission recommends a penalty greater than the minimum penalty of public reprimand, I would not file the proceedings under seal.